Citation Nr: 0401040	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  95-31 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her son B.F.

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from October 1943 to June 
1945.  He died in January 1993 of colon cancer.  The 
appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 1994 rating decision of the  
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO) which denied the appellant's claims 
of entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C. § 1310 and alternatively for 
DIC benefits under the provisions of 38 U.S.C. § 1318.  The 
appellant provided testimony at a personal hearing which was 
conducted before a hearing officer at the RO in March 1997.  

The Board notes that although there is a statement from the 
appellant, received by VA in December 1997, in which she 
indicated that she wanted to appear at a personal hearing 
before a member of the Board sitting at the RO, no travel 
board hearing was ever conducted.  A letter was sent to the 
appellant in November 2003 requesting that she clarify 
whether she still desired to appeal at a hearing before a 
Veterans Law Judge.  She was informed in the letter that, if 
no response was received by VA within 30 days of the date of 
the letter, the Board would assume that she did not desire a 
hearing and would proceed accordingly.  Because no response 
was received from the appellant or her representative and 
over 30 days have elapsed, the Board concludes that she no 
longer desires a personal hearing.
The Board wishes to make it clear that the transcript of the 
1997 hearing as been carefully reviewed and considered. 

FINDINGS OF FACT

1.  The veteran, who served on active duty from October 1943 
to June 1945, died in January 1993 at the age of 71 due to 
colon cancer.  

2.  At the time of the veteran's death in January 1993, 
service connection was in effect for post-traumatic stress 
disorder (PTSD), which had been assigned a 
100 percent disability evaluation since December 8, 1989.

3.  The preponderance of the medical and other evidence of 
record is against a finding that a service-connected 
disability caused or contributed to the cause of the 
veteran's death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

2.  The appellant's claim for entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 must be denied 
based on lack of legal merit.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2003); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking benefits based on the veteran's 
death.  In essence, she has contended that the veteran's 
service-connected PTSD contributed significantly to his death 
from colon cancer because psychiatric symptomatology 
associated with PTSD made the veteran resistant to seeking 
medical care and thus prevented him from getting the 
treatment that he needed to save his life.  Alternatively, 
she points to the fact that the veteran was rated as being 
100 percent disabled at the time of his death as a basis for 
DIC benefits.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will provide a factual 
background, analyze the appellant's claims and render a 
decision for each.

The VCAA - VA's duty to notify/assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107].  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not for 
application in this case, the implementing regulations are 
also effective November 9, 2000.  Consequently, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000), in which the Court held that VA could not assist 
in the development of a claim that was not well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The Board observes 
that the appellant was notified by the July 1994 Statement of 
the Case, and the May 1997, November 2002 and April 2003 
Supplemental Statements of the Case of the pertinent law and 
regulations and the need to submit additional evidence on her 
claims currently before the Board.  

Critically, the appellant was sent a letter on July 28, 2003 
discussing the VCAA.  The appellant was informed as to what 
evidence she was required to provide and what evidence VA 
would attempt to obtain on her behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that she was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
She was also told that it was ultimately her responsibility 
to make sure that the records were received by VA.  She was 
told to try to submit any additional evidence with 30 days of 
the date of the letter but that, if she did not submit any 
evidence within 30 days, she should submit any relevant 
evidence within one year of the date of the letter to insure 
that any subsequent allowance would go back to the date that 
she filed her claim.  Additional evidence has subsequently 
been received and added to the claims file. 

Based on the above, the Board concludes that the appellant 
has been adequately informed of what is required of her.  The 
Board also notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs 345 F.3d 1334 (Fed. Cir. 2003) [the PVA 
case], the United States Court of Appeals for the Federal 
Circuit (the Federal Circuit) invalidated the 30 day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit found that 
the 30 day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

In this case, the letter sent to the veteran in July 2003 
expressly notified the appellant that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, she was 
notified properly of her statutory rights.  Moreover, newly-
enacted legislation has reinstated VA's authority to make 
decisions on all claims without waiting for expiration of the 
one-year VCAA notice period, provided that appropriate 
development under currently existing law has been 
accomplished.  See the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).  This legislation was made 
retroactively effective from the date of passage of the VCAA, 
November 9, 2000, and is therefore applicable to this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the appellant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.
  
The Board finds that there is sufficient evidence of record 
with which to make an informed decision in this case.  The 
Board has not identified any pertinent evidence which is not 
currently of record with respect to the issues on appeal, and 
the appellant has not pointed to any such evidence.  
Furthermore, the Board does not believe that referral of this 
case for a medical nexus opinion is necessary based on the 
evidence now of record, which will be discussed below.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA 
law.  

Additionally, the Board finds that general due process 
considerations have been adhered to by the RO.  The appellant 
and her representative have been accorded ample opportunity 
to present evidence and argument in connection with appeal.  
See 38 C.F.R. § 3.103 (2003).  As noted in the Introduction, 
the appellant testified at a personal hearing at the RO.  Her 
representative has submitted argument on her behalf, most 
recently in a very comprehensive and cogent statement dated 
July 26, 2003.  Accordingly, the Board will proceed to a 
decision on the merits.  

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 1991 and Supp. 
2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002). 

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).

Service connection - cause of death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).

DIC under 38 U.S.C. § 1318 

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of non-service-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2003).

Factual background

The evidence of record indicates that the veteran saw active 
combat in the Pacific during World War II.  His ship was 
torpedoed and sunk in December 1944; he was rescued, along 
with a few other survivors.  Thereafter, he was hospitalized 
with what was termed at the time as psychoneurosis.  

A July 1945 VA rating decision granted service connection for 
a psychiatric disability and assigned a 50 percent rating.  
VA examinations and hospitalizations on file beginning in 
February 1947 continued to document the veteran's psychiatric 
symptomatology.  The veteran's psychiatric disability was 
redenominated PTSD in a May 1986 rating decision.  An August 
1992 Board decision granted a 100 percent evaluation for 
PTSD, and a September 1992 RO rating decision assigned a 
100 percent evaluation effective December 8, 1989.
  
The veteran's service medical records and medical records for 
decades after service do not show any evidence of colon or 
prostate disease, including cancer.    

Medical records in December 1992 and January 1993 from 
Cabrini Medical Center and Cabrini Hospice, as well as the 
certificate of death,  reveal that the veteran died in 
January 1993 at the age of 71 due to malignant neoplasm of 
the rectum.  It was noted that he also had cancer of the 
prostate.  

The appellant and her son B.F. testified at a personal 
hearing at the RO in March 1997 that the veteran's service-
connected PTSD contributed materially to his death from colon 
cancer because his PTSD prevented him from seeking treatment 
that would have prevented his death.  They further testified 
that the PTSD also caused stress that led to his multiple 
health problems (see the hearing transcript, pages 3 and 13).  
The appellant's son testified that a VA physician, Dr. F., 
told him that the veteran's physical disabilities were caused 
by stress (transcript, pps. 17-18).  

According to a March 2003 letter from the veteran's twin 
brother, C.F., he was successfully treated for colon cancer 
twelve years earlier and is now healthy, but his brother, the 
veteran, refused to obtain the treatment he needed for his 
colon cancer.  C.F. believed that the veteran would still be 
alive if his condition had been treated in a timely manner.

Analysis

The Board must address two separate but related issues which 
are before it on appeal: entitlement to service connection 
for the cause of the veteran's death under the provisions of 
38 U.S.C. § 1310 and entitlement to DIC under 38 U.S.C. 
§ 1318.  In essence, these laws, which have been set forth 
above,  provide separate methods of obtaining VA death 
benefits.  See, in general, Green v. Brown, 10 Vet.App. 111, 
114-5 (1997).

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.  

The appellant has not contended that the veteran's colon 
cancer was incurred in service or within the one year 
presumptive period thereafter, or was otherwise directly 
related to his service.  The record contains no evidence that 
such was in fact the case.  The veteran's cancer first became 
manifest many decades after he left naval service, and there 
is no evidence which establishes a direct nexus between the 
veteran's fatal cancer and his naval service.  

Rather, the appellant contends that the colon cancer was 
secondary to his service-connected PTSD.  She essentially 
argues that the veteran would not have died from colon cancer 
if his service-connected PTSD had not prevented him from 
seeking treatment in the early stages of the disease, as his 
twin brother did. 

After a careful review of the record, and for the reasons and 
bases expressed below, the Board finds that a preponderance 
of the evidence does not support the contention that the 
veteran's service-connected PTSD caused or contributed to his 
death from cancer.

In order to establish service connection for death on a 
secondary basis, there must be: (1) evidence of death; (2) 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between the service-connected disability 
and the veteran's death.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); Wallin v. West, 11 Vet. App. 509, 512 
(1998).  It is obvious that the first two elements have been 
met.  The Board discussion will therefore focus on the last 
element, medical nexus between the veteran's service-
connected PTSD and his death.

In essence the appellant is contending: (1) the veteran's 
service-connected PTSD prevented him from seeking timely 
diagnosis and treatment of his colon cancer and 
(2) the veteran's death was due to lack of timely diagnosis 
and treatment of colon cancer (i.e. as alluded to by her 
brother-in-law, the contention is that if the colon cancer 
had been timely detected and treated he would not have died). 

A review of the record discloses no medical evidence which 
demonstrates any relationship between the veteran's service-
connected PTSD and his death from colon cancer.  In other 
words, there is no medical evidence on file to the effect 
that (1) the veteran's psychiatric symptomatology led to a 
delay in diagnosis and treatment of cancer or (2) that the 
cancer became incurable because of the veteran's refusal to 
seek treatment.  

With respect to contention (1), it was noted in connection 
with a VA hospitalization in July 1985 that the veteran was 
initially reluctant to seek inpatient hospital treatment for 
his psychiatric disability until his wife threatened to leave 
him.  However, subsequent medical records on file indicate 
that he reported for outpatient treatment and took medication 
for his psychiatric disorder.  With respect to the veteran's 
physical problems, there is evidence on file that the veteran 
had been treated for diabetes mellitus with peripheral 
vascular disease, evidently with no reluctance of his part.  

Specifically with respect to cancer, private treatment 
records dated in May 1991 reveal that the veteran complained 
of a three month history of rectal pressure and pain, with 
rectal bleeding.  He underwent treatment for colon cancer, 
including a colostomy, in June 1991, which was one month 
after the cancer was diagnosed.  There is nothing in the 
medical reports which indicate any refusal on the part of the 
veteran either to seek medical help when symptoms of colon 
cancer became evident or to submit to what was obviously 
significant and invasive medical treatment.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  While the contentions and 
testimony from the appellant and her family have been taken 
into consideration, the Board concludes that a preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  There is no medical evidence showing that 
the veteran unduly delayed seeking a diagnosed for his 
gastrointestinal symptoms or that he refused medical 
treatment for cancer.  On the contrary, the objective medical 
evidence indicates that he did seek medical help for his 
symptoms, which led to the diagnosis of colon cancer, and 
that he underwent surgery for his colon cancer soon after its 
diagnosis in May 1991.

With respect to the second contention, even if it is conceded 
for the sake of argument that the veteran delayed seeking 
medical treatment for his cancer due to PTSD (and as 
discussed above the Board does not believe that such is the 
case), there is no medical evidence on file to the effect 
that any such delay caused or hastened his death from the 
cancer.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), 
citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [The 
Board has the fundamental authority to decide a claim in the 
alternative].

With respect to contentions from the appellant, her son, and 
the veteran's twin brother to the effect that there was a 
causal relationship between the veteran's service-connected 
psychiatric disability and his death from colon cancer, the 
Board notes that, while they are competent to report on their 
observations, it is well-established that lay persons without 
medical training are not considered competent to offer 
opinions regarding medical matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).   Since the appellant, her son, and her brother-in-
law are not medical experts, they are not competent to 
express an authoritative opinion as to the relationship 
between the service-connected PTSD and the cause of the 
veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) ["competent 
lay evidence" means any evidence not requiring specialized 
education, training or experience].  

The Board observes that there is evidence of record that the 
veteran's cancer impacted his psychiatric symptomatology, 
rather than vice versa.  A December 1992 medical consultant's 
report, shortly before the veteran's death in January 1993, 
indicates that there had been a change in the veteran's 
personality, which the consultant speculated may have been 
due to the administration of morphine.  However, 38 C.F.R. 
§ 3.310 requires that the service-connected condition be the 
causative factor, not the acted-upon factor.  See Johnston v. 
Brown, 10 Vet. App. 80, 86 (1997).  It is, however, 
understandable under such circumstances that the appellant 
and her family believe that a relationship existed between 
the service-connected PTSD and the veteran's death.  
Nonetheless, as explained above medical evidence is required 
to establish such a relationship, and none has been presented 
by the appellant.  See 38 U.S.C.A. § 5107 [a claimant has the 
responsibility to present and support a claim for VA 
benefits]. 

In short, for the reasons and bases expressed above, the 
benefit sought on appeal is denied.  In so concluding, the 
Board in no way intends to minimize the veteran's sacrifices 
during World War II or the appellant's sincerity in pursuing 
her claim.  However, the Board is obligated to decide cases 
based on the evidence before it.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994) [the Board is bound by the law and is 
without authority to grant benefits on an equitable basis]. 

2.  Entitlement to DIC under the provisions of 38 U.S.C. 
§ 1318.  

The appellant contended in her March 1994 Notice of 
Disagreement that the veteran had been assigned a 100 percent 
evaluation for his PTSD prior to his death and had attempted 
to obtain a 100 percent evaluation for his PTSD for prior 
years.  It appears that the appellant is contending that the 
veteran was entitled to a "hypothetical entitlement" to a 
total rating for PTSD for at least ten years prior to his 
death.  

In August 2001 VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C. 
§ 1318 where a veteran was not rated totally disabled for a 
continuous period of at least ten years prior to death, or at 
least five years from the veteran's release from active duty, 
in response to the Federal Circuit's decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (FED. Cir. 2001)(NOVA I), as 
such cases might involve "hypothetical entitlement."  The 
stay was to remain in effect pending completion of VA 
rulemaking specified by the Federal Circuit.  

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d  1373 (Fed. Cir. 
2003) (NOVA II).  In NOVA II, the Federal Circuit revised the 
stay order imposed in NOVA I, directing VA to process all DIC 
claims, including "hypothetical entitlement" claims, except 
for claims under 38 U.S.C. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking proceedings.  
The Federal Circuit held that VA could properly construe the 
"entitle to receive" language of 38 U.S.C. § 1318 to bar 
the filing of new claims, i.e., "hypothetical entitlement" 
claims, in which no claim was filed during the veteran's 
lifetime or where a claim had been denied and was not subject 
to reopening.  Since the appellant's case does not come under 
the above noted exception involving new and material 
evidence, the Board will adjudicate the appellant's claim for 
DIC under the provisions of 38 U.S.C. § 1318.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2003). 

Since the veteran was not a former prisoner of war who died 
after September 30, 1999, these criteria are not applicable.  
The veteran was separated from service in 1945, was granted a 
total rating effective December 8, 1989, and died on January 
[redacted], 1993.  Accordingly, the veteran was not rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death and was not continuously 
rated totally disabling for a period of not less than five 
years from the date of his discharge from active duty.  

The Board must also address the question of whether the 
veteran was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death, which appears to relate to the 
appellant's claim that the veteran had been trying for years 
to get a total disability rating for his service-connected 
PTSD.  

According to the only subsection of 38 C.F.R. § 3.22 
potentially applicable in this case, because the other 
subsections of the regulation involve other circumstances 
inapplicable here such as the withholding or waiver of 
payment, "entitled to receive" means that, at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error in a VA decision concerning the issue 
of disability evaluation or effective date.  38 C.F.R. 
§ 3.22(b)(3) (2003).  However, because there is no specific 
contention in the record that any particular rating decision 
is clearly and unmistakably erroneous, this section is not 
relevant to the appellant's case.

Additionally, the Board notes that a claim for an increased 
rating for PTSD was received by VA in November 1986.  A 
rating decision dated in July 1988 granted a temporary total 
disability rating from November 3, 1986 through December 31, 
1986, with the prior 30 percent evaluation effective again on 
January 1, 1987.  This action was not timely appealed.  The 
veteran reopened his claim for an increased rating for his 
service-connected PTSD on May 15, 1989; an August 1992 Board 
decision granted a 100 percent evaluation; and a September 
1992 RO rating decision granted a 100 percent evaluation 
effective December 8, 1989.  The latter rating  action was 
not appealed by the veteran.  Although the effective date of 
the total disability rating should have been May 15, 1989, 
the actual date that the claim was received by VA, rather 
than December 8, 1989, this would still not change the 
outcome of the appellant's claim for DIC benefits under the 
provisions of 38 U.S.C. § 1318 since it would still not have 
given the veteran a total disability rating for ten years 
prior to death.

Because the law, and not the facts, is dispositive of this 
matter, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, her claim for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is denied.

The appellant's claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



